Name: Commission Regulation (EEC) No 3054/79 of 21 December 1979 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 343/38 Official Journal of the European Communities 31 . 12. 79 COMMISSION REGULATION (EEC) No 3054/79 of 21 December 1979 amending Regulation (EEC) No 1109/71 on detailed rules for determining the entry price for certain fishery products Whereas since the fixing of these conversion factors it should also be taken into account that adjustments have been made in the meantime to the common marketing standards and to the conversion factors in Article 11 ( 1 ) (c) of Regulation (EEC) No 100/76 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 100/76 of 19 January 1976 on the common organiza ­ tion of the market in fishery products ( ! ), as last amended by Regulation (EEC) No 2903/78 (2 ), and in particular Article 19 (6) thereof, Whereas Commission Regulation (EEC) No 1109/71 of 28 May 1971 on detailed rules for determining the entry price for certain fishery products (3), as last amended by Regulation (EEC) No 2953/77 (4 ), fixed the quality conversion factors for the calculation of entry prices and the different forms of presentations ; Whereas the conversion factors for certain products no longer reflect the exact relationship between the entry prices for the various categories of freshness, sizes and presentations of fish and the relevant refer ­ ence prices ; whereas they should therefore be brought up to date ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1109/71 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 January 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1979 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 20, 28 . 1 . 1976, p. 1 . (2 ) OJ No L 347, 12 . 12 . 1978 , p. 1 . (} ) OJ No L 117, 29 . 5 . 1971 , p. 18 . (4) OJ No L 348 , 30 . 12. 1977, p. 21 31 . 12. 79 Official Journal of the European Communities No L 343/39 ANNEX I Products listed in Annex I (A) and (C) to Regulation (EEC) No 100/76 Species \ Commercial characteristics (') Conversion factor Freshness category Size Presentation Herrings All categories 1 Whole fish 1.0000 All categories 2 Whole fish 1.0610 All categories 3 Whole fish 1.6992 Sardines : (a) from the Atlantic Extra, A 2 Whole fish 1.0000 Extra 3 Whole fish 1.3085 Extra A 1 , 4 3 Whole fish Whole fish | 1.5439 A B 1 , 4 All sizes Whole fish Whole fish | 2.4276 (b) from the Mediterranean Extra, A 2 Whole fish 1.0000 Extra 3 Whole fish 1.2136 Extra A 1 , 4 3 Whole fish Whole fish | 1.4127 A B 1 , 4 All sizes Whole fish Whole fish | 1.8803 Redfish (Sebastes marinus) All categories 1 , 2 Whole fish 1.0000 All categories 3 Whole fish 1.1837 Cod All categories 1 , 2, 3 Gutted fish with head 1.0000 Extra, A Extra, A 1 , 2, 3 4 Whole fish Gutted fish with head | 1.2691 B 1 , 2, 3 Whole fish 1.4160 Extra, A B 5 4 Gutted fish with head Gutted fish with head j 1.5435 Extra, A 4 Whole fish 2.1240 B B All categories 4 5 5 Whole fish Gutted fish with head Whole fish | 2.8398 No L 343/40 Official Journal of the European Communities 31 . 12. 79 Species Commercial characteristics (') Conversion factor Freshness category Size Presentation Saithe All categories 1 , 2, 3 Gutted fish with head 1.000 All categories Extra, A 1 , 2, 3 4 Whole fish Gutted fish with head ! 1.1832 B 4 Gutted fish with head 1.6313 All categories 4 Whole fish 2.2431 Haddock Extra, A All categories 1 , 2 1 , 2, 3 Whole fish Gutted fish with head J 1.0000 Extra, A 4 Gutted fish with head 1.1104 B Extra, A B 4 3, 4 1 , 2, 3 Gutted fish with head Whole fish Whole fish | 1.6034 B 4 Whole fish 2.6763 Whiting All categories Extra, A Extra, A 1 , 2 3 1 , 2 Gutted fish with head Gutted fish with head Whole fish | 1.0000 B Extra, A 3 3 Gutted fish with head Whole fish | 1-1546 Extra, A Extra, A 4 4 Gutted fish with head Whole fish | 1.3658 B B 1 , 2, 3 4 Whole fish Gutted fish with head | 1.8770 B 4 Whole fish 2-5071 Mackerel Extra, A Extra B 1 , 2 3 1 Whole fish Whole fish Whole fish | 1.0000 B A 2 3 Whole fish Whole fish | 1-1353 B 3 Whole fish 1.2138 All categories 4 Whole fish 2.1209 31 . 12. 79 Official Journal of the European Communities No L 343/41 Species Commercial characteristics (') Conversion factor Freshness category Size Presentation Anchovies Extra, A 2 Whole fish 1 0000 Extra, A 1 Whole fish 1.2120 Extra 3 Whole fish 1-2473 A 3 Whole fish 1.4658 B 1 , 2, 3 Whole fish 1.8846 All categories 4 Whole fish 3.2667 Plaice All categories 1 , 2, 3 Gutted fish with head 1.1 . to 31.3.1980 1-0000 1.4. to 31.12.1980 1.0000 Extra, A 4 Gutted fish with head 1.1 . to 31.3.1980 1.1571 1.4 . to 31.12.1980 1.1598 B 4 Gutted fish with head 1.1 . to 31.3.1980 1.3333 1.4 . to 31.12.1980 1.3333 All categories All sizes Whole fish 1.1 . to 313.1980 1.4545 1.4. to 31.12.1980 1-4556 [-lake All categories 1 , 2 Gutted fish with head 1.0000 All categories 3 Gutted fish with head 1.1183 All categories 4 Gutted fish with head 1.4171 Shrimps of the genus Crangon spp A 1 Simply boiled in water 1-0000 B 1 Simply boiled in water 1-1815 A, B 2 Simply boiled in water 3.3393 ( l ) The freshness categories, sizes and presentations are those defined pursuant to Article 2 of Regulation (EEC) No 100/76.